Nos. 04-98-00662-CR & 04-98-00663-CR

Juan ARAUJO,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court Nos. 97CR2948 & 97CR2947
Honorable Sid L. Harle, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	September 23, 1998


DISMISSED FOR LACK OF JURISDICTION

	The trial court imposed sentence in each of these causes on May 5, 1998.  Because appellant
did not file a motion for new trial, the notice of appeal in each cause was due to be filed on June 4,
1998.  Tex. R. App. P. 26.2(a)(1).  A motion for extension of time to file the notice of appeal was due
on June 19, 1998.  Tex. R. App. P. 26.3.  Appellant filed his notice of appeal in each appeal on July
29, 1998.  Appellant did not file a motion for extension of time.

	Appellant has not responded to this court's order for appellant to show cause why these
appeals should not be dismissed for lack of jurisdiction. This court lacks jurisdiction over an appeal
of a criminal conviction in the absence of a timely, written notice of appeal.  See Shute v. State, 744
S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 
(Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by filing a
writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).  The
appeals are dismissed for lack of jurisdiction.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions